Mr. Presiding Justice Waterman delivered the opinion of the Court. If this were a case of a different nature, we might feel inclined to think that there had been, by the County Court, an abuse of discretion; yet we should even then be compelled to bear in mind that while the illness of the wife of the attorney for appellant may have been a sufficient excuse for the tardiness of counsel, it did not, so far as appears, prevent his sending to appellee and the court a message explaining his absence, and asking a brief postponement. While in an ordinary case it might have been the duty of the court, upon terms sufficiently onerous, to compensate appellee for the delay, and to impress upon appellant the necessity for promptness, to have set aside the verdict and ordered a new trial, we do not think that in a proceeding involving personal liberty, its refusal so to do can, under the circumstances of this case, be considered an abuse of its discretion. Civil actions, involving the imprisonment of parties, are, under the laws and policy of this State, hard actions, in which courts are indisposed to grant indulgence to him who seeks the incarceration of his opponent. Graham & Waterman on Hew Trials, Vol. 1, 353. For this reason the judgment of the County Court is affirmed.